NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NOS. A-0863-20
                                                                 A-0803-21

IN THE MATTER OF THE
ESTATE OF JOSEPH
KRIVULKA, Deceased.
________________________

                Argued January 26, 2022 – Decided August 26, 2022

                Before Judges Hoffman, Geiger and Susswein.

                On appeal from the Superior Court of New Jersey,
                Chancery Division, Monmouth County, Docket No. P-
                000262-20, and interlocutory orders of the Superior
                Court of New Jersey, Chancery Division, Monmouth
                County, Docket No. P-000159-21.

                Lita Beth Wright argued the cause for appellant Angela
                L. Krivulka (Amini LLC, and Rivkin Radler, LLP,
                attorneys; Jenna Z. Gabay, of counsel and on the briefs;
                Lita Beth Wright, on the briefs).

                Jeffrey J. Wild argued the cause for respondent Michael
                J. Lerner in A-0863-20 (Lowenstein Sandler, LLP,
                attorneys; Jeffrey J. Wild, of counsel and on the brief;
                Sarah Scott, on the brief).

                Ronald L. Israel argued the cause for respondent
                Harriet Derman in A-0863-20 (Chiesa Shahinian &
            Giantomasi, PC, attorneys; Ronald L. Israel, on the
            brief).

            Jeffrey J. Wild and Ronald L. Israel argued the cause
            for respondents Michael J. Lerner and Harriet Derman
            in A-0803-21 (Lowenstein Sandler, LLP, and Chiesa
            Shahinian & Giantomasi, PC, attorneys; Jeffrey J. Wild
            and Ronald L. Israel, on the joint brief).

            Winegar, Wilhelm, Glynn & Roemersma, PC, attorneys
            for respondents Hannah Krivulka and Preston Krivulka
            in A-0803-21, join in the joint brief of respondents
            Michael J. Lerner and Harriet Derman.

            Philip B. Vinick, attorney for respondent Erin Krivulka
            in A-0803-21, joins in the joint brief of respondents
            Michael J. Lerner and Harriet Derman.

PER CURIAM

      Appellant Angela Krivulka 1 (Mrs. Krivulka), individually and as co-

executor of the Estate of her late husband, Joseph Krivulka (Mr. Krivulka),

appeals from the October 23, 2020 Probate Part order denying her motion to

disqualify her former counsel, Lowenstein Sandler LLP (Lowenstein), from

representing respondent Michael Lerner, Esq. as co-executor of the Estate. Mrs.

Krivulka sought disqualification based on Lowenstein's alleged violation of

Rule of Professional Conduct (RPC) 1.9(a), which prohibits a lawyer, who has



1
  For ease of reference, we refer to Angela Krivulka as Mrs. Krivulka, Joseph
Krivulka as Mr. Krivulka, and his estate as the Estate.
                                                                         A-0863-20
                                      2
represented a client in a matter, from representing another client with materially

adverse interests to the former client in the same or a substantially related matter,

"unless the former client gives informed consent confirmed in writing."

      By leave granted, Mrs. Krivulka also appeals from September 3, 2021

Probate Part orders that removed her as co-executor, denied her motion to

compel net income distributions, and denied a second motion to disqualify

Lowenstein. On November 18, 2021, we consolidated both appeals.

      After careful review of the record, we affirm the removal of Mrs. Krivulka

as co-executor and the denial of her motion to compel net income distributions;

however, we reverse the October 23, 2020 order denying Mrs. Krivulka's motion

to disqualify Lowenstein from representing Lerner as co-executor of the Estate.

                                         I.

      We discern the following facts from the record. Mr. and Mrs. Krivulka

married in 2005 and remained married until Mr. Krivulka's death in 2018. Mrs.

Krivulka has two sons from a prior marriage. Mr. Krivulka had three children

from prior relationships.

      Lerner, an attorney and partner with Lowenstein, chairs the firm's Life

Sciences Group.       Mr. Krivulka, who served as president of multiple

pharmaceutical businesses, retained Lerner and Lowenstein to handle numerous


                                                                              A-0863-20
                                         3
complex matters for him and his companies over the years.            In addition,

Lowenstein served as personal counsel for Mr. and Mrs. Krivulka, in addition

to counseling businesses owned and controlled by them.

      In 2009, Mr. and Mrs. Krivulka retained Lowenstein to represent them,

jointly, for estate planning purposes. Lowenstein proceeded to prepare their

wills and related estate planning documents, including multiple trusts, powers

of attorney, and advance health care directives.      In Mrs. Krivulka's estate

planning instruments, she named Lerner, her "attorney and friend," as a

successor executor, trustee, attorney-in-fact, and health care proxy to her

husband. In addition to estate planning, Lowenstein also represented Mrs.

Krivulka and her children in other matters, including the acquisition of a

spa/salon business.

      On August 19, 2009, Mr. Krivulka executed a will, naming Mrs. Krivulka

and Lerner co-executors of his Estate. Significantly, the will also empowered

Lerner "to appoint any combination of one or more individuals or financial

institutions to serve as co-executors along with him at any time . . . ." The will

did not empower Mrs. Krivulka to appoint any co-executors.

      After Mr. Krivulka died on February 17, 2018, Mrs. Krivulka and Lerner

initially retained Lowenstein to represent them as co-executors of the estate. In


                                                                            A-0863-20
                                        4
an engagement letter dated March 19, 2018, Lowenstein partner John L. Berger

stated the firm would "render the legal services you require in administering the

Estate.   This includes advising you on legal aspects of your fiduciary

responsibilities and preparing needed documents. (e.g., probate papers, federal

Estate Tax Return, New Jersey Inheritance Tax Return, and documents

effectuating interim and final distributions)."

      The engagement letter also discussed the risks of joint representation and

stated that Mrs. Krivulka and Lerner waived any conflict of interest arising from

the joint representation:

                   Both of you desire to have our firm represent you
            jointly. Based on the facts currently known to us, we
            believe we may represent you jointly in connection with
            this matter. However, the Rules of Professional
            Conduct provide that in a circumstance in which the
            representation of one client might be affected by the
            joint representation of that client and another client, we
            must obtain informed written consent to such joint
            representation from all of the clients after full
            consultation and disclosure. Joint representation may
            be cost-efficient as it may avoid the duplication of
            effort and expense likely to result if each client has a
            separate attorney.

                  There are certain risks associated with the joint
            representation of clients. Our communications with
            both of you, and all information provided by both of
            you, shall not be privileged as to the other. Such
            communications and information may be shared by us
            with both of you, and both of you shall have the right

                                                                           A-0863-20
                                        5
           to have access to such communications and other
           information. The attorney-client privilege does remain
           intact as to third parties and, thus, third parties will not
           have access to our communications with either of you
           without your consent.

                 In the event that a conflict of interest arises
           between you, we may be forced to withdraw as counsel
           to one or both of you. In such event, one or both of you
           would be required to obtain new counsel with the likely
           duplication of expense that arises from engaging new
           counsel.

                 Both of you, by your acceptance of this
           agreement, hereby waive any conflict of interest that
           may exist or arise by virtue of our firm's joint
           representation of you.

     The engagement letter also included an "Advance Waiver of Conflicts on

Unrelated Matters":

                  Please understand that our firm represents many
           other clients. The firm will not represent a person who
           is adverse to either of you in a matter that is the same
           or substantially related to a matter in which the firm
           represents you. We will also at all times honor our
           ethical obligation to maintain the confidentiality of
           information relating to our representation of you.
           However, some of our current or future clients may
           have matters, including transactional, bankruptcy or
           litigation matters, adverse to you. Therefore, we ask
           that you waive any conflict of interest arising from our
           representation of a person who is adverse to any or all
           of you in a matter not the same or substantially related
           to our representation of you. The attorneys working on
           matters for you would be screened from working on any
           such adverse matters. This advance waiver by you only

                                                                          A-0863-20
                                        6
            applies to conflicts of interest arising after the date of
            this letter, and therefore pertains to facts and
            circumstances not currently known. By your execution
            of this letter, both of you hereby waive any conflict of
            interest that could be asserted with respect to any
            adverse representation described in this paragraph.

      Within two weeks of signing the engagement letter, Mrs. Krivulka wrote

to Berger, expressing "great concern regarding the handling of the Estate" and

conflicts of interest arising from Lerner's relationship with Lowenstein. In an

email sent on April 2, 2018, Mrs. Krivulka identified some of these conflicts:

Lerner "being a partner at Lowenstein and involved in many of Joe's company

transactions, from contracts to personal investment or shareholding," the

disposition of which would profit Lerner; "[t]he limited amount of information

provided to me, as wife, co-executor and beneficiary"; Lerner failing to

complete documents providing for the succession of all of Mr. Krivulka's

business entities despite receiving his instruction sixty days before his death;

Lerner alone deciding how to proceed with those businesses rather than

appointing "an unbiased, financial expert"; Lerner alone going through Mr.

Krivulka's personal items; and Lerner sharing Mr. Krivulka's "e-mails and

conversations with various employees of my husband" and "disparag[ing] me

and my intelligence to them." For these reasons, Mrs. Krivulka advised, "I



                                                                          A-0863-20
                                        7
believe that it is prudent to engage the legal counsel of my own estate attorney

to assure that the conflicts that I perceive to be taking place do not progress."

         On June 7, 2018, Lerner sent a letter to Mrs. Krivulka's son, who managed

three of Mr. Krivulka's business entities now part of the estate, stating

Lowenstein "has determined that it should withdraw as counsel to" the three

businesses in connection to a proposed sale, effective that date. Mrs. Krivulka

was copied on the letter. In the letter, Lerner explained Lowenstein withdrew

from representation in this transaction "because of my appointment as [c]o-

[e]xecutor of the Estate . . . and because I also am a partner with Lowenstein

and a member of Mist Partners," one of the three businesses involved in the

sale.2

         In July 2018, Mrs. Krivulka discharged Lowenstein from representing her

in her capacity as co-executor and obtained new counsel. Mrs. Krivulka again

sought and obtained new counsel in December 2019.

         On July 24, 2020, Mrs. Krivulka filed a complaint in Arizona state court

(the Arizona Lawsuit) against Lerner in his capacity as co-executor of the estate,



2
   The letter references "the proposed sale transaction with IBSA related to
Tirosint." In Mrs. Krivulka's April 2, 2018 email raising her concerns about
conflicts of interest, she specifically noted that Lerner "is very focused on the
sale of Tirosint because he stands to earn a significant amount of money."
                                                                             A-0863-20
                                         8
seeking a declaratory judgment that "the vast majority (if not the entirety) of

[the] total assets" of Mr. and Mrs. Krivulka "were community property." Mrs.

Krivulka alleged that Lerner converted property that belonged to Mrs. Krivulka

by managing the Estate such that her marital community property was classified

as Mr. Krivulka's separate property. One week later, on July 31, 2020, Mrs.

Krivulka, in both her individual capacity and capacity as co-executor of the

estate, filed a separate complaint against Lerner and Lowenstein in federal court

in New Jersey, alleging legal malpractice and breach of fiduciary duty. In her

complaint, she alleged that Lerner and Lowenstein failed to advise her of

information critical to her own estate planning and failed to complete revisions

to the Mr. Krivulka's estate plan, pursuant to his instructions.

      The gravamen of these two actions was Lowenstein's representation of

both Mr. and Mrs. Krivulka regarding their estate planning. Mrs. Krivulka's

malpractice complaint highlighted a March 8, 2016 memorandum (the March

2016 Memorandum) – with the subject line, "Estate Planning Summary" – sent

to Mr. Krivulka by Berger. The email transmitting this memorandum, stated:

            Hi Joe. Attached for Angela and you is a summary of
            our estate planning meeting, supplemented with
            information regarding a possible move from New
            Jersey to Arizona. I'd like to discuss that issue in
            greater detail, as it could have a meaningful impact on


                                                                           A-0863-20
                                        9
           your planning. Let's set a time to discuss when it is
           convenient for you. Best regards, John[.]

While the attached March 2016 Memorandum was addressed to Mr. and Mrs.

Krivulka, and listed Lerner and Tim Soule (an employee of Mr. Krivulka) as

receiving copies, Mrs. Krivulka certified that she never saw the email or the

memorandum until she discovered it after Mr. Krivulka's death.

     The memorandum included the following relevant passages:

                 It was a pleasure meeting Joe and Tim at our
           recent estate planning meeting. I've summarized below
           the major issues discussed at that meeting. As we
           discussed at the meeting, I also reviewed the tax laws
           in Arizona as it relates to both income taxes and estate
           taxes, and that information also is summarized below.
           Of particular importance, I learned that Arizona is a so-
           called "community property" state; that fact could have
           a significant bearing on your planning, and merits
           further discussion.

                 ....

                  Changing Domicile: We discussed the possibility
           that you might move from New Jersey to Arizona. Joe
           asked me to explore the tax consequences of such a
           move. Arizona's top marginal income tax bracket is
           4.54%, or approximately one-half of New Jersey's
           8.97% top bracket. Moreover, Arizona, unlike New
           Jersey, does not have an estate tax. Thus, from a tax
           standpoint, Arizona clearly is a more advantageous
           state in which to be domiciled.

                One potentially complicating factor is that
           Arizona is a so-called "community property" state. As

                                                                       A-0863-20
                                     10
            a general rule, community property jurisdictions treat
            property acquired during the marriage as being owned
            one-half by each spouse. This has both estate planning
            implications (each spouse could give away their half of
            the property) and non-estate planning implications
            (both re: control of the property during marriage and
            division of the property if you were to divorce). It
            means your current estate plan, which is designed to
            account for New Jersey's elective share statute, likely
            would need to be substantially modified. I suggest we
            set up a call to discuss this issue further. Once we
            speak, I can send you the "change of domicile" memo
            we discussed, if appropriate.

The March 2016 Memorandum also specifically requested for Mrs. Krivulka to

address certain issues regarding advance health care directives, power of

attorney, and gift tax returns.   Despite Berger addressing the March 2016

Memorandum to both Mr. and Mrs. Krivulka, the record contains no evidence

that Berger, nor anyone else at Lowenstein, ever sent Mrs. Krivulka the March

2016 Memorandum or discussed its contents with her. Nor did Lowenstein

dispute Mrs. Krivulka's contention that she never learned of the email or the

March 2016 Memorandum until after Mr. Krivulka's death.

      According to Mrs. Krivulka, she and Mr. Krivulka "decided to move to

Arizona and we bought our first home there in 2008. We moved into the house

in 2009 and it became our primary residence." She acknowledged that "certain

items such as our driver's licenses and voter registrations were not updated to


                                                                         A-0863-20
                                     11
reflect the change. While Joseph was still alive, no one discussed with me the

possible legal significance of this." However, she certified that "[o]ther items

were changed," including, for example, Joseph's responses to a Juror Online

Questionnaire from April 2017 in which he stated he was not a resident of

Monmouth County, New Jersey and the reason for not serving as a juror was

"NO LONGER NJ RESIDENT; home for sale. Residing in Arizona."

      The following paragraphs from Mrs. Krivulka's federal court complaint

provide further details of the Krivulkas' alleged move to Arizona:

            23. At the time of their marriage, the Krivulkas were
            New Jersey citizens. In 2006, they moved into a home
            in Holmdel, New Jersey that was titled in Mrs.
            Krivulka's name only.

            24. In March 2008, the Krivulkas purchased their first
            home in Arizona, and took title as community property
            with rights of survivorship with the intention of making
            it their permanent home and domicile.

            25. In April 2008, Mr. Krivulka opened bank accounts
            at JP Morgan Chase's Carefree, Arizona branch. Mr.
            Krivulka also established investment accounts with
            Morgan Stanley in Scottsdale, Arizona which were
            managed by Private Wealth Advisors in the Scottsdale
            branch.

            26. After the Krivulkas changed their residence and
            domicile to Arizona, they also registered the majority
            of their motor vehicles in Arizona.



                                                                          A-0863-20
                                      12
            27. The Krivulkas purchased and moved into their
            second Arizona residence in 2011, continuing to make
            Arizona their permanent home and domicile.

            28. As with their first Arizona residence, the Krivulkas
            took title to their second Arizona residence as
            community property with rights of survivorship.

            29. And, in 2015 when they purchased an airplane, it
            was registered and hangered in Arizona.

      In the federal court action, Mrs. Krivulka alleged that Lowenstein's

nondisclosure of the March 8, 2016 Memorandum amounted to malpractice and

breach of duty because the firm failed to advise her, the firm's client, that estate

planning as an Arizona resident would benefit her. Mrs. Krivulka further alleged

that Lowenstein misled her and mishandled the Estate by directing her to list

Mr. Krivulka's New Jersey address on his death certificate, rather than his

Arizona address, without explaining the implications on the Estate.

Additionally, Mrs. Krivulka claimed that Lowenstein presented the March 2018

"engagement letter to her for signature during the Arizona meeting as a fait

accompli," without discussing "any issues or conflicts that existed at the time or

that might arise from Lowenstein's joint representation of both of them, or, for

that matter, any of the substance of the engagement letter."

      On July 30, 2021, the United States District Court for the District of New

Jersey dismissed Mrs. Krivulka's federal court action against Lerner and

                                                                              A-0863-20
                                        13
Lowenstein for lack of subject matter jurisdiction. Krivulka v. Lerner, No. 2:20-

cv-09724, 2021 U.S. Dist. LEXIS 142470, at *15-16 (D.N.J. July 30, 2021).

Specifically, the court found diversity jurisdiction did not exist because Mr.

Krivulka, Lerner, and Lowenstein were all domiciled in New Jersey, and thus

the complete diversity requirement was not satisfied. Ibid.

      Mrs. Krivulka's Arizona Lawsuit, however, survived a motion to dismiss

filed by Lerner and proceeded to discovery. Krivulka v. Lerner, Case No.

CV2020 008668, (Superior Court of Arizona, Maricopa County). At this time,

the Arizona case appears to remain open. 3

      Between Mrs. Krivulka filing her Arizona complaint on July 24, 2020, and

her federal court complaint on July 30, 2020, Lerner exercised his power under

Mr. Krivulka's Will to appoint a third co-executor, selecting Harriet Derman, a

former Chancery Division and Probate Part judge. On August 12, 2020, Derman

filed a complaint in the Monmouth County Probate Part, seeking "confirmation

by the [c]ourt, pursuant to R[ule] 4:95-2,4 that any majority (here, two out of


3
   Judicial Branch of Arizona, Maricopa County, Case No. CV2020-008668:
http://www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseInfo.asp?
Case Number (last visited August 22, 2022).
4
  Rule 4:95-2 provides, "A summary action pursuant to R. 4:83 may be brought
by executors, administrators, guardians or trustees for instructions as to the


                                                                           A-0863-20
                                      14
three) of the [c]o-[e]xecutors may authorize and direct the use of funds or other

assets of the Estate to pay any administration expenses of the Estate deemed

appropriate by a majority of the [c]o-[e]xecutors."       Additionally, Derman

requested the probate judge enter an order to show cause granting interim relief,

including authorizing any majority of the co-executors to authorize and direct

the use of funds or other assets of the Estate to pay fees to defense counsel in

Mrs. Krivulka's Arizona Lawsuit against the Estate, an accounting firm that did

work for the Estate, and Derman's lawyers. Lerner joined Derman in making

this request.

      In September 2020, Lerner moved to dismiss or stay the Arizona Lawsuit,

attaching in support of the motion a version of the March 2016 Memorandum

from Lowenstein's files that appears to be annotated with Mr. Krivulka's

handwriting.    Based on one of Mr. Krivulka's handwritten notes on that

document, Lerner argued that Mr. Krivulka had instructed Lowenstein to ignore

his living in Arizona in favor of keeping his "residence" in New Jersey.

      On October 7, 2020, Mrs. Krivulka answered Derman's complaint; on the

same date, she also filed a motion to disqualify Lowenstein from further




exercise of any of their statutory powers as well as for advice and directions in
making distributions from the estate."
                                                                           A-0863-20
                                      15
representation of Lerner in connection with the administration of the Estate. At

oral argument on the motion, Mrs. Krivulka argued the probate judge should

disqualify Lowenstein from representing Lerner because the firm "is now

advancing and advocating positions on behalf of Mr. Lerner, its current client,

which are materially and diametrically adverse" to her interests regarding the

Estate and "the assets of her late husband."       Mrs. Krivulka asserted that

Lowenstein taking these positions is impermissible because she "never gave an

informed consent" to such "adverse representation of Mr. Lerner."           Mrs.

Krivulka further argued that in other cases, "courts have not hesitated to

disqualify counsel who have been participating for two, three years when"

required by the RPCs; in addition, she argued that disqualification would not

cause "any meaningful prejudice" to Lerner because the Estate is not so

complicated that new counsel could not "get up to speed" in a short time, as co -

executor Derman had done.

      After hearing argument, the probate judge denied Mrs. Krivulka's

disqualification motion, explaining that such a remedy should be used "sparingly

and with great discretion . . . and applications for disqualifications should be

reviewed by a court with a really high standard of proof." The judge added, "if

there is a clear confliction of interest, obviously under RPC 1.9(a), the [c]ourt


                                                                           A-0863-20
                                      16
should order a disqualification"; however, the judge did not "really see [such a

conflict] here." The judge found no conflict of interest, "in light of the retainer

agreement," which the judge stated "anticipated this very circumstance. That

was the letter that [Mrs. Krivulka] agreed to." Moreover, the judge noted, "even

if there was a conflict, . . . in light of [Mrs. Krivulka's] limited interaction with

Lowenstein, in light of the fact that . . . Lowenstein was communicating with

her husband, Joseph, primarily, which is apparently acknowledged," the judge

did not find "any circumstance [where] confidential information [was]

exchanged."

      Additionally, the judge stated he was "extraordinarily concerned with

what is alleged to be a conflict that has existed for literally years," noting that

Mrs. Krivulka "raised an issue in April of 2018," when she questioned the

engagement letter, but then "proceeded to be represented for years by the law

firm of Cravath Swain and Moore" and "[n]ever raised any issues with reference

to a conflict on behalf of the Lowenstein firm for two-and-a-half years." The

judge further noted that Mrs. Krivulka, as co-executor, "approved disbursements

of significant legal fees . . . to Lowenstein[,] [s]o she knew of Lowenstein's

representation." Citing Alexander v. Primerica Holdings, Inc., 722 F. Supp.

1099 (D.N.J. 1993), the judge stated that motions to disqualify must be made


                                                                               A-0863-20
                                        17
"expediently" when a conflict is known, and Mrs. Krivulka "sitting on an alleged

conflict for two-and-a-half years while this complex piece of litigation is going

forward is not the kind of expedient application that should have been made."

In response to Mrs. Krivulka's argument that the Estate was not so complex such

that Lerner would be prejudiced by switching counsel, the judge stated this is "a

complex estate."

      That same day, October 23, 2020, the judge memorialized his decision by

entering an order denying Mrs. Krivulka's motion to disqualify Lowenstein. The

judge also entered a final judgment confirming that a majority of the co-

executors may authorize and pay "any administration expenses of the Estate

deemed appropriate by a majority of the [c]o-[e]xecutors . . . ." The entry of the

final judgment resolved all remaining issues raised and enabled Mrs. Krivulka

to file an appeal as of right, pursuant to Rule 2:2-3(a)(1), challenging the denial

of her motion to disqualify Lowenstein from further representation of Lerner in

connection with the administration of the Estate.

      Before this court decided Mrs. Krivulka's appeal, further litigation

resulted in the entry of the additional orders under review. In May 2021, Mrs.

Krivulka filed an amended complaint in the Arizona Lawsuit, expanding her

claims against the Estate to include a purported prenuptial agreement entered


                                                                             A-0863-20
                                       18
into in 2005, shortly before Mr. and Mrs. Krivulka's wedding in Mexico on

March 26, 2005. The prenuptial agreement provided that all assets obtained by

Mr. and Mrs. Krivulka after their marriage will belong to the marital partnership.

Based upon the prenuptial agreement and the claim that Arizona became the

couple's residence and domicile in 2009 – "at the latest" – Mrs. Krivulka's

amended complaint repeated her claim that "the vast majority (if not the

entirety)" of the Estate's assets are community property.

      Within the same week, co-executors Derman and Lerner filed a verified

complaint in the Monmouth County Probate Part seeking the removal of Mrs.

Krivulka as co-executor "because of her efforts to obtain all or substantially all

of the Estate's assets for her personal assets." The complaint also requested a

"declaratory judgment as to how (if at all) an alleged Mexican marriage and

alleged Mexican prenuptial agreement may affect the New Jersey administration

of this New Jersey Estate." 5

      On June 28, 2021, Mrs. Krivulka responded to the verified complaint by

filing a motion both to dismiss the complaint in its entirety and to compel both


5
  According to Derman and Lerner, they filed the declaratory judgment action
to confirm the validity of Mr. and Mrs. Krivulka's marriage because Mrs.
Krivulka based her Arizona Lawsuit on their 2005 marriage in Mexico, even
though that marriage ceremony occurred the year before Mr. Krivulka's previous
marriage was annulled in 2006.
                                                                            A-0863-20
                                       19
net income and interim distributions. Mrs. Krivulka also filed another motion

to disqualify Lowenstein, again alleging conflict of interest under RPC 1.9(a).

The sole basis for the second disqualification motion was the verified complaint

that Lowenstein filed on behalf of Lerner and Dermer against Mrs. Krivulka, its

former client.

      On September 3, 2021, the probate judge entered orders denying Mrs.

Krivulka's motions, including her second motion to disqualify Lowenstein, and

granting the motion filed by Lerner and Dermer, removing Mrs. Krivulka as co-

executor. The judge also ordered that Lerner and Dermer "are not requi red to

make any interim distribution from the Estate."

      Mrs. Krivulka subsequently sought and received leave to appeal the orders

that removed her as co-executor, denied her second disqualification motion, and

denied her motion to compel payment of net income and interim distributions.

As noted, we consolidated both appeals on November 18, 2021.

                                       II.

      "[A] determination of whether counsel should be disqualified is, as an

issue of law, subject to de novo plenary appellate review." City of Atlantic City

v. Trupos, 201 N.J. 447, 463 (2010); see also Greebel v. Lensak, 467 N.J. Super.




                                                                           A-0863-20
                                      20
251, 257 (App. Div. 2021) ("We review a decision on a disqualification motion

de novo.").

      "In evaluating motions for the disqualification of counsel for an adversary

pursuant to this RPC," courts must "balance competing interests, weighing the

need to maintain the highest standards of the profession against a client's right

freely to choose his counsel." Twenty-First Century Rail Corp. v. N.J. Transit

Corp., 210 N.J. 264, 273-74 (2012) (quoting Dewey v. R.J. Reynolds Tobacco

Co., 109 N.J. 201, 218 (1988)). However, "to strike that balance fairly, courts

are required to recognize and to consider that 'a person's right to retain counsel

of his or her choice is limited in that there is no right to demand to be represented

by an attorney disqualified because of an ethical requirement."' Id. at 274.

      Motions for disqualification

              should ordinarily be decided on the affidavits and
              documentary evidence submitted, and an evidentiary
              hearing should be held only when the court cannot with
              confidence decide the issue on the basis of the
              information contained in those papers, as, for instance,
              when despite that information there remain gaps that
              must be filled before a factfinder can with a sense of
              assurance render a determination, or when there looms
              a question of witness credibility.

              [Ibid. (quoting Dewey, 109 N.J. at 222).]




                                                                               A-0863-20
                                        21
      Parties seeking disqualification initially bear the burden of production to

show that the attorneys previously represented them "and that the present

litigation is materially adverse to [their] interests . . . ." Trupos, 201 N.J. at 462.

If the movants make that showing, "the burden shifts to the attorneys sought to

be disqualified to demonstrate that the matter or matters in which . . . they

represented the former client are not the same or substantially related to the

controversy in which the disqualification motion is brought." Id. at 463. Still,

"the burden of persuasion on all elements under RPC 1.9(a) remains with the

moving party, as it 'bears the burden of proving that disqualification is

justified.'" Ibid. (quoting N.J. Div. of Youth and Fam. Servs. v. V.J., 386 N.J.

Super. 71, 75 (Ch. Div. 2004)).

      RPC 1.7 (a)(1) and (2) provide that an attorney shall not represent a client

if "the representation of one client will be directly adverse to another client," or

"there is a significant risk that the representation of one or more clients will be

materially limited by the lawyer's responsibilities to another client, a former

client, or a third person or by a personal interest of the lawyer." However, a

lawyer may represent a client, notwithstanding the existence of a concurrent

conflict of interest, if:

        (1) each affected client gives informed consent, confirmed
            in writing, after full disclosure and consultation . . . .

                                                                                A-0863-20
                                         22
            When the lawyer represents multiple clients in a single
            matter, the consultation shall include an explanation of
            the common representation and the advantages and
            risks involved;

        (2) the lawyer reasonably believes that the lawyer will be
            able to provide competent and diligent representation
            to each affected client;

        (3) the representation is not prohibited by law; and

        (4) the representation does not involve the assertion of a
            claim by one client against another client represented
            by the lawyer in the same litigation or other proceeding
            before a tribunal.

            [RPC 1.7(b)]

      In a similar manner, RPC 1.8 provides that "a lawyer shall not use

information relating to representation of a client to the disadvantage of the client

unless the client after full disclosure and consultation, gives informed consent."

      RPC 1.9 concerns attorneys' "[d]uties to former clients" and resulting

conflicts of interest. RPC 1.9(a) provides, "A lawyer who has represented a

client in a matter shall not thereafter represent another client in the same or a

substantially related matter in which that client's interests are materially adverse

to the interests of the former client unless the former client gives informed

consent confirmed in writing." RPC 1.10 imputes an attorney's conflict of

interest under RPC 1.9 onto other lawyers in his or her firm:


                                                                              A-0863-20
                                        23
            When lawyers are associated in a firm, none of them
            shall knowingly represent a client when any one of
            them practicing alone would be prohibited from doing
            so by RPC 1.7 or RPC 1.9, unless the prohibition is
            based on a personal interest of the prohibited lawyer
            and does not present a significant risk of materially
            limiting the representation of the client by the
            remaining lawyers in the firm.

            [RPC 1.10(a).]

      Our Supreme Court has stated RPC 1.9(a)'s "prohibition is triggered when

two factors coalesce: the matters between the present and former clients must

be 'the same or . . . substantially related,' and the interests of the present and

former clients must be 'materially adverse."' Trupos, 201 N.J. at 462. Thus,

Lowenstein's representation of Lerner violates RPC 1.9 if 1) the firm's

representation is in the same or substantially the same matter where it

represented Mrs. Krivulka; 2) the interests of Lerner and Mrs. Krivulka are

materially adverse; and 3) Mrs. Krivulka did not give her written informed

consent to Lowenstein's representation of Lerner.

      Our Supreme Court has provided the standard for determining whether

matters are substantially related, triggering the prohibition set forth in RPC

1.9(a):

            [F]or purposes of RPC 1.9, matters are deemed to be
            "substantially related" if (1) the lawyer for whom
            disqualification is sought received confidential

                                                                            A-0863-20
                                       24
            information from the former client that can be used
            against that client in the subsequent representation of
            parties adverse to the former client, or (2) facts relevant
            to the prior representation are both relevant and
            material to the subsequent representation.

            [Twenty-First Century Rail, 210 N.J. at 274-75 (2012)
            (alteration in original) (quoting Trupos, 201 N.J. at
            467).]

      While such analysis is necessary to determine whether matters are

substantially related, the Court later clarified that when counsel's prior

representation of the adverse former client is in the same matter, courts "need

not conduct the inquiry into whether the matters are substantially related that we

deemed necessary to undertake in Trupos. Nor need [they] apply the Trupos

two-part test that includes the consideration of whether client confidences were

communicated to the lawyer." Id. at 276.

      Mrs. Krivulka asserts two conflicts arising from                Lowenstein's

representation of her: 1) Lowenstein's representation of her as co-executor of

the Estate along with Lerner from March 2018 until July 2018, i.e., in the same

matter, and 2) Lowenstein's representation of Mr. and Mrs. Krivulka in their

estate planning matters, beginning in 2009, which Mrs. Krivulka asserts is

substantially related to the matter under review, the administration of Mr.

Krivulka's Estate.


                                                                            A-0863-20
                                       25
      Mrs. Krivulka correctly states that Lowenstein's representation of Lerner

as co-executor is the same matter where Lowenstein represented her, for a short

time, as co-executor. Indeed, Lowenstein began representing Mrs. Krivulka and

Lerner together as co-executors when they both signed the March 19, 2018

engagement letter.     However, since Lerner and Mrs. Krivulka retained

Lowenstein's services simultaneously and jointly, as co-executors, Lerner

argues that Mrs. Krivulka does not qualify as a former client under RPC 1.9(a).

The rule states, "A lawyer who has represented a client in a matter shall not

thereafter represent another client in the same . . . matter in which that client's

interests are materially adverse to the interests of the former client . . . ." RPC

1.9(a) (emphasis added). Because Lowenstein's representation of Lerner as co-

executor did not commence after its representation of Mrs. Krivulka, Lerner

argues that Lowenstein continuing to represent him after Mrs. Krivulka retained

new counsel cannot be considered a prohibited subsequent representation under

RPC 1.9(a).6




6
  Even if RPC 1.9(a) did not apply here to require disqualification, Lowenstein's
continued representation of Lerner would be barred under RPC 1.7(a) as a
concurrent conflict of interest, absent "informed consent, confirmed in writing,
after full disclosure and consultation." RPC 1.7(b)(1).


                                                                             A-0863-20
                                       26
      Lerner's argument requires this court to narrowly focus on the

representation of Mrs. Krivulka and Lerner as co-executors of the Estate, and

ignore the fact that Mrs. Krivulka was already an existing client 7 of Lowenstein,

going back nine years. Regardless, the record clearly reflects that the estate

planning services provided to Mr. and Mrs. Krivulka, beginning in 2009, are

substantially related to the ongoing administration of the estate of which Lerner

is a co-executor. Certainly, facts relevant to the estate planning representation

"are both relevant and material to the subsequent representation." Twenty-First

Century Rail, 210 at 274-75 (quoting Trupos, 201 N.J. at 467).

      We note that in Trupos the Court indicated that a mere similarity between

the issues in the two matters does not render them substantially related. See 201

N.J. at 469. Rather, to be substantially related, facts dispositive in the first

matter must too be dispositive in the second. Our recent decision in Greebel,

467 N.J. Super. at 255-59, is instructive.

      Greebel involved a disqualification motion made based on an attorney's

alleged conflict under RPC 1.18, which provides, in pertinent part:


7
  That Mrs. Krivulka was already an existing client of Lowenstein, before she
signed the engagement letter, is shown by the fact that on February 18, 2018,
the day after Mr. Krivulka died, Lerner directed Mrs. Krivulka to list the
Krivulks' New Jersey address on the death certificate, rather than their Arizona
address.
                                                                            A-0863-20
                                       27
                a) A lawyer who has had communications in
                   consultation with a prospective client shall not
                   use or reveal information acquired in the
                   consultation, even when no client-lawyer
                   relationship ensues, except as RPC 1.9 would
                   permit in respect of information of a former
                   client.

                b) A lawyer subject to paragraph (a) shall not
                   represent a client with interests materially
                   adverse to those of a former prospective client in
                   the same or a substantially related matter if the
                   lawyer received information from the former
                   prospective client that could be significantly
                   harmful to that person in the matter . . . .

                [(emphasis added).]

      The plaintiff in Greebel consulted with Celli, an attorney, in 2005 "about

her right to financial support from defendant [boyfriend] if the parties ever

ended their relationship without marrying." 467 N.J. Super. at 255. The plaintiff

revealed various details and concerns about the parties' relationship, finances,

assets, and lifestyles. Ibid. In 2014, using a different attorney, the plaintiff filed

a palimony complaint against the defendant, leading the defendant to hire Celli

as his attorney. Ibid. This court found a violation of RPC 1.18 and disqualified

Celli, finding, relevant here, that the plaintiff's 2014 palimony suit was a

substantially related matter to the plaintiff's 2005 consultation with Celli. Id. at

258-59. A substantial relation existed because the information plaintiff revealed


                                                                                A-0863-20
                                         28
during the consultation would be dispositive and relevant to the outcome of the

palimony litigation, which turns on the parties' relationship and finances. Ibid.

      The record clearly reflects that the facts relevant to Mrs. Krivulka's estate

planning, which Lowenstein handled, are relevant and material to Lerner's

administration of the Estate, where Lowenstein represents Lerner. Mr. and Mrs.

Krivulka's marriage was relevant to both of their estate planning. Certain facts

about their marriage, including assets and residency, necessarily impacted and

encompassed both their estates.      The nature, domicile, and assets of their

marriage is now both relevant and material to the administration of the Estate

because they affect how the Estate will be administered and to whom Estate

assets will pass. Mrs. Krivulka's ongoing Arizona Lawsuit, where she seeks to

acquire a greater share of marital assets, shows the overlap between Mrs.

Krivulka's own estate planning and Mr. Krivulka's estate planning and how this

previous estate planning affects how the Estate is administered.

      Lowenstein represented Mrs. Krivulka in her individual capacity when it

helped plan her estate.    Mrs. Krivulka's individual interests are materially

adverse to Lerner's interests as co-executor of the Estate because she is seeking

to receive a greater amount of assets, while Lerner is invested in upholding the

estate plan that Lowenstein prepared for Mr. Krivulka, as reflected in his will.


                                                                             A-0863-20
                                       29
The evidence suggests Mr. Krivulka deliberately structured his Estate, and even

concealed information from Mrs. Krivulka, so that New Jersey would remain his

domicile and certain of his assets would not pass to Mrs. Krivulka as community

property. Thus, we are satisfied that Lowenstein's obligations to Mrs. Krivulka,

as her estate planning attorney, presented a clear conflict that should have

precluded Lowenstein from representing Mrs. Krivulka and Lerner jointly as co-

executors.

      In short, Lerner's interest in administering Mr. Krivulka's Estate

consistent with his will is clearly adverse to Mrs. Krivulka's individual interest

to obtaining the maximum financial benefit from the Estate. There is thus a

coalescence of Lowenstein's representation of Mrs. Krivulka in a substantially

related matter to the matter in which it currently represents Lerner. The material

adversity between Mrs. Krivulka's individual interest as a beneficiary of

decedent's Estate and Lerner's interest in administering the Estate, clearly

triggered the prohibition of RPC 1.9(a).

      As noted, however, RPC 1.9(a) permits an attorney to represent a new

client with materially adverse interests to the attorney's former client in the same

or substantially related matter to the former representation if "the former client

gives informed consent confirmed in writing."              RPC 1.0(e) provides,


                                                                              A-0863-20
                                        30
"'[i]nformed consent' denotes the agreement by a person to a proposed course of

conduct after the lawyer has communicated adequate information and

explanation about the material risks of and reasonably available alternatives to

the proposed course of conduct." (emphasis added). See also In re Grand Jury

Investigation, 200 N.J. 481, 495 (2009) (offering the same definition for

"informed consent").

      Relatedly, RPC 1.4(c) provides, "A lawyer shall explain a matter to the

extent reasonably necessary to permit the client to make informed decisions

regarding the representation." Regarding an arbitration provision in a retainer

agreement, the Supreme Court recently stated, "an attorney has a professional

obligation to explain the content of a retainer agreement 'to the extent reasonably

necessary to permit the client to make informed decisions regarding the

representation.'" Delaney v. Dickey, 244 N.J. 466, 471 (2020) (quoting RPC

1.4(c)). The Court made clear that "RPC 1.4(c)'s mandate . . . applies to every

provision of a retainer agreement, not just an arbitration provision." Id. at 494.

      Mrs. Krivulka contends she never gave informed consent to permit

Lowenstein to engage in its conflicted representation of Lerner. She primarily

asserts her signing of the engagement letter, which included a conflict of interest

waiver, was not done with informed consent because Lowenstein failed to


                                                                             A-0863-20
                                       31
disclose the existing conflicts related to Lowenstein's prior representation of

Mrs. Krivulka.

      Mrs. Krivulka's argument that she did not provide her informed consent

to waive the conflict has merit. Mrs. Krivulka certified that Lowenstein did not

advise her "of any conflicts of interest, or any actual or potential adversity of

interest between me and Mr. Lerner" or "of any actual or potential conflicts the

law firm itself might have in representing me, Mr. Lerner and my late husband's

businesses in which Mr. Lerner had an interest."        She also certified that

Lowenstein "did not ask me then, and has never asked me subsequently, to

consent to the Lowenstein's continuing representation of Mr. Lerner regarding

the Estate if conflicts between him and me develop and/or previously-existing

conflicts came to my attention."    We are satisfied that Lowenstein did not

adequately explain to Mrs. Krivulka the risks of waiving the conflicts and of

joint representation.

      Lowenstein's engagement letter specifically identified the firm's

obligation to "obtain informed written consent to such joint representation . . .

after full consultation and disclosure." Notwithstanding this acknowledgment,

the record contains no credible evidence that any such meaningful consultation

or disclosure occurred. Apart from the issues of the Krivulkas' residence and


                                                                           A-0863-20
                                      32
domicile, the record contains no evidence that anyone from Lowenstein

explained to Mrs. Krivulka that she and Lerner were not equal co-executors

since Mr. Krivulka's will granted Lerner the power to appoint additional co -

executors.8

      Since a client's consent is not informed until her attorney adequately

explains "a matter to the extent reasonably necessary to permit the client to make

informed decisions," RPC 1.4(c), as well as the material risks and reasonable

alternatives, RPC 1.0(e), we are satisfied that Mrs. Krivulka's signing of the

engagement letter did not constitute her informed consent to the conflicted

representation.   The certifications of Lerner or Berger do not assert they

explained the risks of the joint representation or how potential confl icts might

arise. They were required to do so to ensure that Mrs. Krivulka made her waiver

of the conflict with informed consent. Without such an explanation, it cannot

be said that Mrs. Krivulka's consent in signing the agreement was informed.

Therefore, we conclude that Lowenstein failed to obtain an effective informed



8
   The failure to explain the implications of Lerner's unilateral authority to
appoint additional co-executors is significant because, as happened, Lerner
could exercise that authority to preclude Mrs. Krivulka from vetoing any
proposed action as one of two co-equal executors. Lowenstein failed to make
sure that Mrs. Krivulka understood that her voting authority could be diluted by
Lerner's appointment of additional co-executors.
                                                                            A-0863-20
                                       33
consent in writing from Mrs. Krivulka before proceeding to represent Mrs.

Krivulka and Lerner jointly.

      Lowenstein argues that even if an effective informed consent was not

obtained from Mrs. Krivulka, she waived her right to seek disqualification

through undue delay in bringing the motion. Citing federal cases, Lowenstein

asserts that "the most basic rule of disqualification law is that a disqualification

motion must be made at the time when the alleged conflict of interest arises . . . ."

      Lowenstein specifically argues this court should apply the factors

employed by the federal court in Alexander v. Primerica Holdings, Inc., 722 F.

Supp. 1099, 1115 (D.N.J. 1993) to assess whether a party moving for

disqualification has waived its right to make such a request: "(1) the length of

the delay in bringing the motion to disqualify, (2) when the movant learned of

the conflict, (3) whether the movant was represented by counsel during the

delay, (4) why the delay occurred and (5) whether disqualification would result

in prejudice to the non-moving party." Lowenstein contends all five of these

factors favor forgoing disqualification.      Derman too argues the Alexander

factors should be applied, focusing on the fifth factor.             She contends

disqualifying Lowenstein would impart "substantial prejudice" on the Estate due




                                                                               A-0863-20
                                        34
to the enormous amount of time Lowenstein has already invested in

administering such a complex Estate.

      No published New Jersey cases have applied the five Alexander factors

and we are not persuaded to do so here. 9 In Twenty-First Century Rail, the Court

expressed disapproval of the trial court's alternative rationale for denying

disqualification, which specifically cited Alexander, that any conflict would

have been waived because of delay in bringing the disqualification motion. See

210 N.J. at 272, n. 4. Even though the trial court's alternative holding as to

waiver was not technically before it, the Court nonetheless felt "constrained to

comment on the trial court's alternative analysis" and rejected it on multiple

grounds, including that "waiver is an insufficient basis" for denying such a

motion "in the absence of extraordinary circumstances." 210 N.J. at 278, n. 6.



9
  We note that not all federal courts have followed Alexander. In CenTra, Inc.
v. Estrin, 538 F.3d 402, 417 (6th Cir. 2008), the Sixth Circuit expressed its
disapproval of Alexander:

            One court has placed more of a burden on the client.
            See Alexander v. Primerica Holdings, Inc., 822 F.
            Supp. 1099, 1116 (D.N.J. 1993) (holding that it was
            sufficient that the client had "the knowledge necessary
            to discern these conflict of interest issues . . . ."
            (emphasis added)). However, we could find no other
            courts that have adopted this watered-down standard
            ....
                                                                           A-0863-20
                                       35
      Rather than applying the five Alexander factors, New Jersey published

opinions have recognized that undue delay may amount to "extraordinary

circumstances"    justifying   permitting     a   conflicted   firm   to   continue

representation. Barnes v. R.J. Reynolds Tobacco Co., 246 N.J. Super. 348, 352

(App. Div. 1991) (citing Dewey v. R.J. Reynolds Tobacco Co., 109 N.J. 201,

218-21 (App. Div. 1988)); see also Chattin v. Cape May Greene, Inc., 243 N.J.

Super. 590, 609 (App. Div. 1990) (citing Dewey, 109 N.J. at 219) (finding the

trial "court did not abuse its discretion in denying CMG's motion to disqualify

the homeowners' counsel, because CMG unduly delayed raising the issue until

shortly before the retrial, even though it was aware of the facts relevant to the

alleged conflict for several years.").

      In Dewey, after serving as co-counsel for three years, the plaintiff's firm

hired an attorney that previously worked in one of the defendants' firms. 109

N.J. at 207. The defendant moved for the conflicted firm's disqualification. Id.

at 208. Ultimately, the Supreme Court determined the firm should not be

disqualified because it "had expended more than 1,800 hours preparing this case

for trial" and deposed thirty-six witnesses. Id. at 218-19. The Court questioned

"whether at this late date, with trial fast approaching, another attorney could

effectively master the complicated technical aspects of the case entrusted to him,


                                                                             A-0863-20
                                         36
or whether another attorney could develop the knowledge of and personal

relationship with the various witnesses and with the plaintiff herself." Id. at 219.

Recognizing "that a person's right to retain counsel of his or her choice is limited

in that 'there is no right to demand to be represented by an attorney disqualified

because of an ethical requirement[,]'" the Court ultimately concluded "that an

order disqualifying counsel on the eve of trial would do more to erode the

confidence of the public in the legal profession and the judicial process than

would an order allowing the firm to continue its representation of the plaintiff."

Id. at 218-19 (quoting Reardon v. Marlayne, Inc., 83 N.J. 460, 477 (1980)).

      However, the Dewey Court notably conditioned the conflicted firm's

continued representation "to be furnished without compensation for any services

to be rendered henceforth, particularly including any services in connection with

trial or other final disposition of the matter." Id. at 219. This was necessary to

admonish the conflicted firm for failing to address:

            the obvious ethical implications of their association that
            has created the awkward situation now confronting us -
            - a failure that but for the Court's overriding concern for
            the firm's client would result in immediate compelled
            withdrawal of the firm from this case. We cannot undo
            the conflict that has preceded our disposition of the
            matter, nor can we correct the tainted representation
            without unduly harming the client; but we can prevent
            those responsible for this sorry state of affairs from
            profiting from their disregard of the RPCs.

                                                                              A-0863-20
                                        37
             [Id. at 219-20.]

      Barnes involved a conflict similar to Dewey and closely related

circumstances, as both cases were part of multi-party products liability suits

against tobacco companies. 246 N.J. Super. at 350-51. The conflicted attorney

in this case had "established an extremely close bond with all the plaintiffs ,"

"spent between 500 and 600 hours working on depositions," "spent thousands of

hours reviewing documents," and had "significant expertise in the field of

addiction which no other attorney for the plaintiffs possesses or could readily

develop." Id. at 354-55. Further, the conflicted attorney's co-counsel credibly

testified that it would not be able to proceed without the attorney's assistance

and that no other firm would be able or willing to substitute representation. Id.

at 355. However, unlike Dewey, the motion to disqualify the conflicted attorney

was not made right before trial. Declining to disqualify the conflicted attorney,

this court clarified,

             we do not read Dewey to say that a court's obligation to
             balance the adverse effect upon the legal . . . and a
             client's interest in retaining his or her attorney is limited
             to cases which are "on the eve of trial." Rather, the
             proximity of a trial date should be considered together
             with all other relevant circumstances in determining
             whether disqualification is required.

             [246 N.J. Super. at 356.]


                                                                             A-0863-20
                                         38
Though the court found "compelling circumstances" to permit further conflicted

representation, it again imposed the limitation that "that the representation

should be provided without any compensation for services rendered subsequent

to the date of the decision . . . ." Id. at 356-57.

      An adverse impact on the client alone does not constitute exceptional

circumstances warranting the denial of a disqualification motion.       In G.F.

Industries v. American Brands, 245 N.J. Super. 8, 16-17 (App. Div. 1990), this

court acknowledged the affected client would be adversely impacted by the

disqualification of multiple attorneys, but stated, "anything short of

disqualification would tend to undermine the 'high ethical standards which the

Supreme Court of this State has sought so diligently to uphold.'" Id. at 17.

      Additionally, we note the delay in seeking Lowenstein's disqualification

was not inexplicable.       While Mrs. Krivulka knew of Lowenstein's past

representation of her and her husband, she did not become an adversary of

Lowenstein until she filed the Arizona Lawsuit and federal complaints against

Lerner and Lowenstein in July/August 2020, only two months before she filed

her disqualification motion. Any alleged undue delay in the filing of these

complaints and the disqualification motion was the direct result of Lowenstein

obtaining written consent to its concurrent representation of Lerner and Mrs.


                                                                           A-0863-20
                                         39
Krivulka without first providing Mrs. Krivulka with the "full disclosure and

consultation" required by Rule 1.7(b)(1).

      In denying Mrs. Krivulka's disqualification motion, the probate judge

cited the timing of the motion as delayed for "two and a half years while this

complex piece of litigation [was] going forward." The judge's finding of undue

delay ignored the showing in the record that crucial evidence – such as Mr.

Krivulka's handwritten notes found in Lowenstein's files which appear to

instruct Lowenstein to pursue a strategy directly adverse to Mrs. Krivulka 's

interests at a time when she was a Lowenstein client – was not known to Mrs.

Krivulka or her counsel until the month before Mrs. Krivulka filed her first

disqualification motion. Just as importantly, there had been no "complex piece

of litigation" ongoing for two and a half years. No litigation between the parties

existed before July 2020.     The verified complaint of co-executor Derman,

seeking judicial intervention in various potential disputes among the co -

executors was not filed in the Probate Part until August 12, 2020, less than two

months before the disqualification motion was filed. Moreover, her application

did not involve a "complex piece of litigation." The probate judge inexplicably

characterized estate administration as "litigation," something it is not. While

the interests of a plaintiff and a defendant are obviously adverse from the


                                                                            A-0863-20
                                       40
moment a lawsuit is filed, the interests of co-executors of the same estate are

not inherently adverse.

      The bottom line is Lowenstein did not take care to avoid potential

conflicts when it jointly represented Mr. and Mrs. Krivulka in their estate

planning; instead, Lowenstein failed to provide Mrs. Krivulka important

information regarding the impact of state residence and domicile, information

that Mr. Krivulka received but Mrs. Krivulka did not. The record contains no

explanation for this disparate treatment by Lowenstein.

       Thereafter, it was inappropriate for Lowenstein to represent the co-

executors of the Estate where doing so would be foreseeably adverse to its

existing estate-planning client, Mrs. Krivulka. The record contains no credible

evidence that Lowenstein provided Mrs. Krivulka with the "full disclosure and

consultation," required by RPC 1.7(b)(1), before the firm began its joint

representation of Mrs. Krivulka and Lerner as co-executors. Without providing

Mrs. Krivulka with the required full disclosure and consultation, Lowenstein

could not have "reasonably believe[d]" it would "be able to provide competent

and diligent representation to each affected client," as required by RPC

1.7(b)(2).




                                                                         A-0863-20
                                     41
      We do not find exceptional circumstances warranting the denial of Mrs.

Krivulka's disqualification motion. Unlike the "extraordinary circumstances"

that justified permitting a conflicted firm to continue representation in Dewey

and Barnes, the fact situation here is far different.

      In Dewey, the disqualification motion came with "trial fast approaching,"

109 N.J. at 219, while in Barnes the trial court found that there was no able or

willing substitute counsel available. 246 N.J. Super. at 355. In both cases,

however, the conflicted attorneys were only permitted to continue without

further compensation.

      The circumstances presented in Dewey and Barnes are not repeated here.

Because the remaining co-executors are very experienced lawyers and Lerner

has been involved with the Estate administration from day one, and co-executor

Derman has been represented by her own very experienced counsel for over one

year, we do not find "extraordinary circumstances" that would justify permitting

Lowenstein to continue representing Lerner or the Estate. Fortunately, Lerner's

service as co-executor and a Lowenstein partner should provide him with

extensive institutional knowledge that will prove helpful to the completion of

the administration of the Estate.




                                                                          A-0863-20
                                        42
                                       III.

      We review a trial judge's removal of a trustee, executor, or fiduciary under

the abuse of discretion standard. An application for removal of a fiduciary "is

one which involves the exercise of sound discretion" that "will not be disturbed

by an appellate tribunal in the absence of manifest abuse." Wolosoff v. CSI

Liquidating Trust, 205 N.J. Super. 349, 360 (App. Div. 1985) (citing 2 Scott on

Trusts, 3d Ed. 1967). A proper exercise of discretion "implies conscientious

judgment and not arbitrary action." Id. at 363 (citing In re Koretzky, 8 N.J. 506,

535 (1951)).

      Based upon the record, we agree with the probate judge that the co-

executors had the right to secure Mrs. Krivulka's removal as co-executor once

her actions became inconsistent with her obligations to the estate. Semler v.

CoreStates Bank, 301 N.J. Super. 164, 175 (App. Div. 1997) (citing In re

Koretzky, 8 N.J. 506 and Wolosoff, 205 N.J. Super. at 362.)

      Here, it was undisputed that Mrs. Krivulka's Arizona Lawsuit asserted

new personal claims that placed her in an adversary role to the Estate. The judge

acted well within his discretion in deciding that Mrs. Krivulka could not

continue on both sides of the Arizona Lawsuit she filed against the Estate.

Although Mrs. Krivulka asserts that she "voluntarily recused herself, as co-


                                                                            A-0863-20
                                       43
executor, from any consideration of how the Estate should defend or otherwise

respond to the Arizona [Lawsuit]," her recusal does not eliminate the fact that

she has asserted claims that have negatively impacted the Estate, even if her

lawsuit proves unsuccessful. We are satisfied the probate judge properly applied

his broad discretion, as well as long-settled law, including In re Kolbeck's Est.,

27 N.J. Super. 135 (App. Div. 1953), in reaching its decision to remove Mrs.

Krivulka as co-executor.

       In Kolbeck, a beneficiary was both a beneficiary and an executor, who

asserted a claim to "very nearly" all the assets in the name of the estate (there,

by claiming that a mortgage owned by the decedent was actually owned jointly,

and thus not an asset of the estate). Id. at 137. In that situation, we held that it

was reversible error for the trial court not to remove the executor. Id. at 137. In

July 2020, Mrs. Krivulka filed her Arizona Lawsuit, claiming for the first time

that all or virtually all of the Estate's assets belonged to her. In March 2021,

Mrs. Krivulka expanded her claims against the Estate in the Arizona Case; this

time, to include a Mexican prenuptial agreement dating back to March 2005. In

the Arizona Complaint, as now amended and expanded, Mrs. Krivulka continues

to assert that "the vast majority (if not the entirety)" of the Estate's assets are

community property.


                                                                              A-0863-20
                                        44
      In exercising its discretion to remove Mrs. Krivulka as co-executor, the

probate judge, citing Kolbeck, 27 N.J. Super. at 137, explained that "an executor

who has a fiduciary obligation and duty to all of the beneficiaries can't be doing

battle with the very estate that she is a co-executor on." The judge correctly

found that Mrs. Krivulka, by suing the Estate, "placed herself in a position where

she is in an absolute conflict and couldn't appropriately and/or legitimately carry

out" fiduciary duties when she was pursuing "personal claims . . . to the

detriment of the other beneficiaries" and "at odds . . . with the [E]state itself."


                                        IV.

      A fiduciary, acting as executor, has broad statutory powers to administer

the estate "in the exercise of good faith and reasonable discretion[.]" N.J.S.A.

3B:14-23. The duty of a fiduciary is to "exercise that degree of care, prudence,

circumspection and foresight that an ordinary prudent person would employ in

like matters of his own." In re Koretzky's Estate, 8 N.J. 506, 524 (1951).

      Mrs. Krivulka contends the probate judge's refusal to order net income

distributions to her "was based on its erroneous reading of clear language in the

[w]ill and [t]rust [a]greement as well as the language of the controlling New

Jersey statutes and federal tax regulations . . . ." We disagree.



                                                                              A-0863-20
                                        45
      Initially, we note that the co-executors do not dispute that Mrs. Krivulka

"will be entitled to receive distributions of net income," if any, from the marital

trust and revocable trust established by Mr. Krivulka once the trusts are funded.

We agree with the co-executors that, pursuant to N.J.S.A. 3B:19B-6, they have

the right not to distribute estate income to a revocable trust, marital trust , or

other beneficiary of an estate until they can determine the value of the estate and

set a "distribution date" for actual distributions. As a result of Mrs. Krivulka's

Arizona Lawsuit, which asserts claims to virtually all the Estate's assets and has

resulted in significant administrative expenses and tax uncertainties, the co -

executors cannot yet know whether the Estate will have assets to fund the trusts.

Given these facts and circumstances, we discern no basis to disturb the order

denying the motion to compel the co-executors to make interim distributions to

Mrs. Krivulka.

      Any arguments not addressed lack sufficient merit to warrant discussion

in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed, in part, reversed and remanded, in part. We do not retain

jurisdiction.




                                                                             A-0863-20
                                       46